EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8 (No. 333-51538 and No. 333-163818) of Greene County Bancorp, Inc. (the “Company”) of our report dated September 17, 2010, relating to the Company’s consolidated financial statements as of and for the years ended June 30, 2010 and 2009, which report appears in the Annual Report to Shareholders included as Exhibit 13 in this Form 10-K. /s/ ParenteBeard LLC ParenteBeard LLC Syracuse, New York September 27, 2010
